UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-11412 AMTECH SYSTEMS, INC. (Exact name of registrant as specified in its charter) Arizona 86-0411215 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 131 South Clark Drive, Tempe, Arizona 85281 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 480-967-5146 Indicate by a check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [] No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Shares of Common Stock outstanding as ofJuly 27, 2010: 9,021,727 AMTECH SYSTEMS, INC. AND SUBSIDIARIESTABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets June 30, 2010 (Unaudited) and September 30, 2009 3 Condensed Consolidated Statements of Operations (Unaudited) Three and Nine Months Ended June 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 30, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Caution Regarding Forward-Looking Statements 19 Overview 20 Results of Operations 20 Liquidity and Capital Resources 24 Off-Balance Sheet Arrangements 25 Contractual Obligations 25 Critical Accounting Policies 26 Impact of Recently Issued Accounting Pronouncements 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1A. Risk Factors 28 Item 6. Exhibits 28 SIGNATURES 29 EXHIBIT INDEX 30 2 PART I FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements AMTECH SYSTEMS, INC. AND SUBSIDIARIESCondensed Consolidated Balance Sheets(in thousands except share data) June 30, September 30, 2010 2009 (Unaudited) Assets Current Assets Cash and cash equivalents $ 42,664 $ 42,298 Restricted cash 4,927 1,496 Accounts receivable Trade (less allowance for doubtful accounts of $229 and $465 at June 30, 2010 and September 30, 2009, respectively) 13,290 8,409 Unbilled and other 10,926 5,156 Inventories 20,514 13,455 Deferred income taxes 2,900 2,290 Note receivable, net 500 - Prepaid expenses and other 2,659 841 Total current assets 98,380 73,945 Property, Plant and Equipment - Net 9,145 8,477 Deferred Income Taxes - Long Term 1,670 1,140 Intangible Assets - Net 2,391 3,828 Goodwill 4,416 5,136 Other Assets 24 - Total Assets $ 116,026 $ 92,526 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AMTECH SYSTEMS, INC. AND SUBSIDIARIESCondensed Consolidated Balance Sheets (in thousands except share data) June 30, September 30, 2010 2009 (Unaudited) Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 10,933 $ 4,181 Current maturities of long-term debt 119 121 Accrued compensation and related taxes 5,287 2,877 Accrued warranty expense 1,491 1,429 Deferred profit 7,480 4,727 Customer deposits 12,498 2,861 Other accrued liabilities 1,802 1,721 Income taxes payable 3,240 160 Total current liabilities 42,850 18,077 Income Taxes Payable Long-term 660 480 Other Long-Term Obligations 60 164 Total liabilities 43,570 18,721 Commitments and Contingencies Stockholders' Equity Preferred stock; 100,000,000 shares authorized; none issued - - Common stock; $0.01 par value; 100,000,000 shares authorized; shares issued and outstanding: 9,020,727 and 8,961,494 at June 30, 2010 and September 30, 2009, respectively 90 90 Additional paid-in capital 71,334 70,403 Accumulated other comprehensive income (loss) (5,779 ) 661 Retained Earnings 6,811 2,651 Total stockholders' equity 72,456 73,805 Total Liabilities and Stockholders' Equity $ 116,026 $ 92,526 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMTECH SYSTEMS, INC. AND SUBSIDIARIESCondensed Consolidated Statements of Operations(Unaudited)(in thousands, except per share data) Three Months Ended June 30, Nine Months Ended June 30, 2010 2009 2010 2009 Revenues, net of returns and allowances $ 43,072 $ 12,528 $ 74,606 $ 41,304 Cost of sales 27,320 8,946 49,546 29,279 Gross profit 15,752 3,582 25,060 12,025 Selling, general and administrative 8,179 3,733 16,217 11,318 Impairment and restructuring charges 610 - 610 1,682 Research and development, net of grants earned 538 151 1,260 527 Operating income (loss) 6,425 (302 ) 6,973 (1,502 ) Interest and other income (expense), net (219 ) (33 ) (293 ) 14 Income (loss) before income taxes 6,206 (335 ) 6,680 (1,488 ) Income tax expense (benefit) 2,330 (100 ) 2,520 (100 ) Net income (loss) $ 3,876 $ (235 ) $ 4,160 $ (1,388 ) Earnings (Loss) Per Share: Basic earnings (loss) per share $ 0.43 $ (0.03 ) $ 0.46 $ (0.15 ) Weighted average shares outstanding 9,021 8,960 9,004 9,038 Diluted earnings (loss) per share $ 0.42 $ (0.03 ) $ 0.45 $ (0.15 ) Weighted average shares outstanding 9,231 8,960 9,184 9,038 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMTECH SYSTEMS, INC. AND SUBSIDIARIESCondensed Consolidated Statements Of Cash Flows(Unaudited)(in thousands) Nine Months Ended June 30, 2010 2009 Operating Activities Net income (loss) $ 4,160 $ (1,388 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 1,283 1,138 Write-down of inventory 509 392 Deferred income taxes (1,242 ) 1,374 Impairment of long-lived assets 610 1,062 Non-cash share based compensation expense 757 498 Provision for allowance for doubtful accounts 450 129 Changes in operating assets and liabilities: Restricted cash (4,108 ) 1,773 Accounts receivable (14,359 ) 6,683 Inventories (10,419 ) 2,618 Accrued income taxes 2,982 (659 ) Prepaid expenses and other assets (1,649 ) (458 ) Accounts payable 8,079 (4,161 ) Accrued liabilities and customer deposits 14,931 (3,920 ) Deferred profit 3,881 (309 ) Net cash provided by operating activities 5,865 4,772 Investing Activities Purchases of property, plant and equipment (3,094 ) (1,046 ) Decrease in restricted cash long-term - 184 Payment for licensing agreement - (800 ) Investment in note receivable (1,000 ) - Investment in R2D - (167 ) Net cash used in investing activities (4,094 ) (1,829 ) Financing Activities Proceeds from issuance of common stock 155 - Purchase of common stock under repurchase program - (448 ) Payments on long-term obligations (88 ) (117 ) Excess tax benefit of stock options 19 - Net cash provided by (used in) financing activities 86 (565 ) Effect of Exchange Rate Changes on Cash (1,491 ) 26 Net Increase (Decrease) in Cash and Cash Equivalents 366 2,404 Cash and Cash Equivalents, Beginning of Period 42,298 37,501 Cash and Cash Equivalents, End of Period $ 42,664 $ 39,905 Supplemental Cash Flow Information: Interest paid $ 50 $ 20 Income tax refunds $ 370 $ 1,473 Income tax payments $ 1,074 $ 550 Supplemental Non-cash Financing Activities: Transfer inventory to capital equipment $ - $ 116 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 AMTECH SYSTEMS, INC. AND SUBSIDIARIESNOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTSTHREE AND NINE MONTHS ENDED June 30, 2(UNAUDITED) 1. Basis of Presentation Nature of Operations and Basis of Presentation – Amtech Systems, Inc. (the “Company”) designs, assembles, sells and installs capital equipment and related consumables used in the manufacture of solar cells, semiconductors and wafers of various materials, primarily for the solar and semiconductor industries. The Company sells these products worldwide, primarily in Asia, the United States and Europe. In addition, the Company provides semiconductor manufacturing support services. The Company serves niche markets in industries that are experiencing rapid technological advances, and which historically have been very cyclical. Therefore, future profitability and growth depend on the Company’s ability to develop or acquire and market profitable new products, and on its ability to adapt to cyclical trends. The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”), and consequently do not include all disclosures normally required by U.S. generally accepted accounting principles. In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements contain all adjustments necessary, all of which are normal and recurring in nature, to present fairly our financial position, results of operations and cash flows. Certain information and note disclosures normally included in financial statements have been condensed or omitted pursuant to the rules and regulations of the SEC. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 30, 2009. The consolidated results of operations for the three and nine month periods ended June 30, 2010, are not necessarily indicative of the results to be expected for the full year. Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition – Revenue is recognized upon shipment of the Company’s proven technology equal to the sales price less the greater of (i) the fair value of undelivered services and (ii) the contingent portion of the sales price, which is generally 10-20% of the total contract price. The entire cost of the equipment relating to proven technology is recorded upon shipment. The remaining contractual revenue, deferred costs and installation costs are recorded upon successful installation of the product. For purposes of revenue recognition, proven technology means the Company has a history of at least two successful installations. New technology systems are those systems with respect to which the Company cannot demonstrate that it can meet the provisions of customer acceptance at the time of shipment. The full amount of revenue and costs of new technology shipments is recognized upon the completion of installation at the customers’ premises and acceptance of the product by the customer. Revenue from services is recognized as the services are performed. Revenue from prepaid service contracts is recognized ratably over the life of the contract. Revenue from spare parts is recorded upon shipment. 7 Deferred Profit – Revenue deferred pursuant to the Company’s revenue recognition policy, net of the related deferred costs, if any, is recorded as deferred profit in current liabilities. The components of deferred profit are as follows: June 30, September 30, 2010 2009 (dollars in thousands) Deferred revenues $ 8,329 $ 6,904 Deferred costs 849 2,177 Deferred profit $ 7,480 $ 4,727 Concentrations of Credit Risk – Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of trade accounts receivable. The Company’s customers, located throughout the world, consist of manufacturers of solar cells, semiconductors, semiconductor wafers, and MEMS. Credit risk is managed by performing ongoing credit evaluations of the customers’ financial condition, by requiring significant deposits where appropriate, and by actively monitoring collections. Letters of credit are required of certain customers depending on the size of the order, type of customer or its creditworthiness, and its country of domicile. Reserves for potentially uncollectible receivables are maintained based on an assessment of collectability. As of June 30, 2010, two customers accounted for 21% and 21% of accounts receivable, individually. Restricted Cash – Restricted cash of $4.9 million and $1.5 million as of June 30, 2010 and September 30, 2009, consists of collateral for bank guarantees required by certain customers from whom deposits have been received in advance of shipment and $0.5 million of cash in an escrow account related to contingent payments to be paid to the sellers of R2D due to the fulfillment of certain requirements. Accounts Receivable – Unbilled and Other – Unbilled and other accounts receivable consist mainly of the contingent portion of the sales price that is not collectible until successful installation of the product. These amounts are generally billed upon final customer acceptance. The majority of these amounts are offset by balances included in deferred profit. As of June 30, 2010, the unbilled and other includes $2.3 million of Value Added Tax (VAT) receivables at our Netherlands operations. These are taxes that we have paid to our vendors that will be refunded to the Company by the government. Inventories – Inventories are stated at the lower of cost or net realizable value. Costs for approximately 90% of inventory are determined on an average cost basis with the remainder determined on a first-in, first-out (FIFO) basis. The components of inventories are as follows: June 30, September 30, 2010 2009 (dollars in thousands) Purchased parts and raw materials $ 9,083 $ 7,550 Work-in-process 8,479 3,277 Finished goods 2,952 2,628 $ 20,514 $ 13,455 Note Receivable – Note Receivable consists of a short-term note receivable from one of the Company’s technology partners. The note is collateralized by the intellectual property of the technology partner and is personally guaranteed by the CEO of the technology partner. As additional security, for the guarantee,the CEO ofthe technology partner has pledged a portion of his ownership interest in the company. Interest accrues at 4.5% annually. All interest payments are current as of June 30, 2010. The loan was issued on January 15, 2010, matured on June 30, 2010 and is currently in default. The technology partner has requested a three month extension for the principal repayment. The Company recorded a valuation allowance of $0.5 million and is working with the technology partner to remedy the default. Interest will continue to accrue at 4.5% annually. 8 Property, Plant and Equipment – Property, plant and equipment are recorded at cost. Maintenance and repairs are charged to expense as incurred. The cost of property retired or sold and the related accumulated depreciation are removed from the applicable accounts when disposition occurs and any gain or loss is recognized. Depreciation is computed using the straight-line method.
